Citation Nr: 0614205	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  02-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA benefits under the provisions of 38 
U.S.C.A. § 5303(a) [now at 38 U.S.C.A. § 6103(a) (West 
2002)].


REPRESENTATION

Appellant represented by:	Fidela Y. Vargas, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active service from January 1954 to June 
1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.  
The case was previously remanded by the Board in February 
2005.


FINDINGS OF FACT

1.  In a July 1984 forfeiture decision, VA determined that 
the appellant had forfeited his right to VA benefits because 
he had, beyond reasonable doubt, deliberately presented false 
statements and evidence misrepresenting his true marital 
status to VA in support of the claim for continuing 
entitlement to dependency indemnity compensation (DIC) 
benefits of M.C., an unremarried widow of another veteran, in 
violation of 38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 
6103(a)].

2.  The evidence submitted since the July 1984 forfeiture 
decision is either cumulative or does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the July 1984 forfeiture decision 
determining that VA benefits were subject to forfeiture under 
38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 6103(a)] is not new 
and material, the previous forfeiture decision remains final 
and is a legal bar to the benefits sought.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5108, 6103(a) [formerly 
3503(a)], 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.901 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in June 2004.  The veteran was informed 
that he had to submit new and material evidence to reopen his 
claim, as well as the type of evidence required to reopen his 
claim.  He was told that to support an attempt to reopen a 
claim for revocation of forfeiture, the evidence must be new 
and material and show that the forfeiture declared against 
the veteran was incorrect or erroneous.  See Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  The 
veteran was also told of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the June 2004 
notice letter was subsequently considered by the RO in the 
August 2004 and August and December 2005 supplemental 
statements of the case (SSOC).  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received pre-adjudicatory notice.  
The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include all of the types of evidence necessary to establish 
the five elements.  However, this case is being denied based 
on the fact that there is no new and material evidence to 
establish that the veteran is eligible for VA benefits, 
therefore it relates to status.  Despite the inadequate 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The other 
elements are moot in this case as the issue is revocation of 
forfeiture of veteran's benefits.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).   The evidence on file does not indicate nor does the 
appellant argue that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.  


II.  New and material evidence

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  The appellant did not appeal the July 1984 
forfeiture decision and it became final.  It is the last 
finally disallowed claim of record.  38 U.S.C.A. § 7105.

Effective in August 2001, and thus applicable to the 
appellant's claim to reopen received in November 2001, a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
[formerly 38 U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901.

In July 1984, the VA determined that the appellant had lived 
in an ostensible relationship as husband and wife with M.C., 
who was receiving VA DIC benefits based on status as an 
unremarried widow of a veteran, R.C.  Appellant denied that 
he and the widow M.C. were husband and wife in an effort to 
help her maintain her status.  This was found to be fraud.  
In July 1984, the VA Compensation and Pension Service issued 
an administrative decision which determined, based upon 
evidence developed during the investigation into the widow's 
continued status related to the receipt of her DIC benefits, 
that the appellant had deliberately presented false evidence 
to VA in June and July 1983 depositions concerning the 
unremarried widow status of M.C.  The VA forfeiture decision 
was issued in July 1984 finding that the appellant had 
forfeited all rights to VA benefits because of a finding, 
beyond reasonable doubt, that he had knowingly and 
intentionally furnished or caused to be presented fraudulent 
statements and evidence in support of M.C.'s claim for 
continuing entitlement to DIC as an unremarried widow of 
R.C., to which she had no legal entitlement, thus violating 
the provisions of the VA forfeiture law.  The decision 
specifically found, based on field investigations, that the 
appellant ant M.C. held themselves out as husband and wife, 
that she and he separated when they found out VA was 
investigating them, but still met secretly and maintained a 
marital-type relationship, and that they falsely stated they 
were not living together as husband and wife.  Several 
townspeople gave depositions and reported they were known in 
the community as husband and wife.  People pointed out the 
house where they lived to the VA field examiner and offered 
that appellant was M.C.'s husband.  A former wife of the 
appellant initially accused them of living as husband and 
wife but then retracted her statement, saying she falsely 
gave it out of spite.  The forfeiture decision considered all 
of this information.  

In November 2001, the appellant filed another application for 
VA benefits.  He was informed in January 2002 of the previous 
forfeiture, and informed he needed to submit new and material 
evidence to reopen the claim.  The veteran has appealed this 
determination.  

In support of his claim to reopen, the veteran has submitted 
statements that he was never the husband of M.C.  He 
reiterated his former wife gave a damaging deposition stating 
he was M.C.'s husband for spite.  He testified that he was 
merely M.C.'s administrator, and he was in charge of her 
deceased husband's fishing business.  He spent long hours 
over at M.C.'s house to wait for the boats to return to port 
to distribute the catch.  He also stated his former wife was 
jealous and that she would now recant her allegations again.  
Similarly, he explained, others in the village would recant.  
The veteran obtained several affidavits from people he now 
knows and relatives of the interested parties.  These 
indicate that the veteran was not known as the wife of M.C.  
Also, a statement which had already been submitted by the 
former wife of the appellant again indicates that she 
retracted her allegation and that she only made it because 
she was mad at the woman who occupied so much of her 
husband's time.  Letters attest to the veteran's good 
character as known in the community in 2005, including his 
past as a Barangay Captain, which is a position of 
responsibility.  Letters from various women in the veteran's 
life indicate past relationships as well as accusations 
between the women.  

Much of the evidence and argument submitted by the appellant 
to reopen his claim is cumulative and redundant of evidence 
which was already on file at the time of the earlier 
forfeiture decision.  Essentially, the entire dispute at the 
time of the initial forfeiture action was whether the 
appellant had cohabited in a husband-and-wife relationship 
with a widow receiving DIC as an unremarried widow of a 
veteran, and whether he had submitted materially false 
statements denying this fact when questioned in connection to 
her continued status as an unremarried widow.  Field 
investigations conducted over 20 years ago and all of the 
other evidence on file led VA to conclude, beyond reasonable 
doubt, that the appellant had knowingly submitted false 
statements in attempting to assist M.C. continue to obtain VA 
benefits.  

The appellant's and others' statements (including statements 
from individuals that were not previously of record) that he 
did not cohabit with M.C. are completely redundant of 
argument which was presented at the time of the earlier 
forfeiture action.  The point has been reached in this case 
"where it can be said that, all things being equal, the 
evidence being proffered has been fairly considered and that 
further rearticulation of already corroborated evidence is, 
indeed, cumulative."  Paller v. Principi, 3 Vet. App. 535, 
538 (1992).  Even the retraction of his former wife had been 
considered, as well as statements indicating he was not 
holding himself out with M.C. as husband and wife.  
Attestations to his good character and prominence are not new 
and material, as he was known as the Barangay Captain at the 
time of the initial forfeiture.  Accordingly, the appellant 
has failed to submit any new and material evidence sufficient 
to reopen his claim for revocation of forfeiture of his VA 
benefits.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. App. 
314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it was difficult to perceive of 
any evidence that would bear directly and substantially upon 
the specific matter under consideration "other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision."  Id. at 331.

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that he did not in fact commit 
fraud or submit false statements in support of a claim for 
continuation of DIC benefits in 1983 and 1984 for M.C.  The 
appellant's mere denial of having lived with M.C. in a 
marital-type relationship, as well as the retraction of his 
former wife, is neither new nor material evidence sufficient 
to reopen the claim.  Statements made by people in the 
village who have been told of this conflict, rather than know 
of it firsthand, even if new, are not material.  The fact 
that there is a dispute in the public domain of the veteran's 
village as to these facts is not new and was reflected in the 
field investigations.  The decision of forfeiture was based 
on multiple pieces of evidence, including field 
investigations and interviews with multiple people in the 
community, as well as a search of property records showing 
the appellant was living in a home owned by M.C., though he 
denied to VA personnel that M.C. owned the home.  

The veteran's contentions and the former wife's retraction 
are not new.  The statements are essentially a repetition of 
previous assertions that were before the VA in 1984, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  

Additionally, to the extent that others have retracted their 
prior statements or these statements have been retracted on 
their behalf, these statements are not material as they are 
inherently false or untrue.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  These attempts to change renditions of 
the facts more than 20 years later are simply not credible.  

Evidence submitted since the July 1984 decision, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  Thus, new and material evidence 
has not been received since the July 1984 decision; thus, the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


ORDER

New and material evidence not having been submitted, the July 
1984 forfeiture decision against the appellant under 38 
U.S.C.A. § 3503(a) [now at 38 U.S.C.A. § 6103(a)] may not be 
reopened, and the appeal is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


